IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41047
                         Summary Calendar



JAMES EDWARD POTTS,

                                           Plaintiff-Appellant,

versus

UNIDENTIFIED PARTY; RUSSELL
WHEEL McDONALD, DO,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-80
                       - - - - - - - - - -

                           June 29, 1999

Before KING, Chief Judge, and DAVIS and JONES, Circuit Judges.

PER CURIAM:*

     James E. Potts, a Texas prisoner (# 522022), appeals the

district court’s order granting summary judgment in favor of

defendant Dr. Russell McDonald.

     Part of Potts’ left ring finger was amputated in November

1996, approximately seven weeks after a fellow inmate bit the

finger during a fight.   Potts has asserted that, several weeks

before the amputation, Dr. McDonald told him that he was going to

“fix” it so that his finger would have to be amputated and that,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41047
                                 -2-

one day later, Dr. McDonald injected his finger with a

mysterious, bone-deteriorating chemical.    The district court did

not err in concluding that there was no genuine issue of material

fact as to whether Dr. McDonald committed this act or was

otherwise deliberately indifferent to Potts’ serious medical

needs.   See FED. R. CIV. P. 56(c) and (e); Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1996); Farmer v. Brennan, 511 U.S.
825, 847 (1994).   Potts’ medical records shows that in fact the

wound on his finger was debrided on the date in question and that

the wound culture tested positive for a bacteria that may have

caused osteomyelitis, a condition that led to the amputation.

Potts’ affidavits on this matter, which were self-serving and

unsubstantiated, were not sufficient to show the existence of a

genuine issue for trial.

     The judgment of the district court is AFFIRMED.

     JUDGMENT AFFIRMED.